Title: To Benjamin Franklin from Desegray, Beaugeard fils & Cie., 2 November 1780
From: Desegray, Beaugeard fils & Cie.
To: Franklin, Benjamin


Monsieur
St. Malo 2. 9bre. 1780.
Nous avons eu l’honneur de vous ecrire le 29. 8bre, et le 31 ditto on recut icy l’ordre de Mrs Les fermiers Generaux pour la libre Exportation de vos salpêtres, mais en même tems nous avons recus des avis de Lorient qui nous en ont fait suspendre l’Expedition, comme il est plus au long detaillé dans notre lettre de ce jour a Monsieur Williams, dont nous avons l’honneur de vous remettre cy joint Copie; et nous attendons maintenant des ordres ulterieurs a cet egard.

Nous sommes avec un prof [ond respect,] Monsieur, V[os trés humbles et] très [obéissants serviteu]rs
[Desegray ET] Cie
S. Exc. Monsieur Fra[nklin]
 
Addressed: A Son Excellence / Monsieur Franklin / Ministre des Etats unis de / L’Amerique, / à Passy. / près Paris.
